Dismissed and Memorandum Opinion filed February 2, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00683-CV
                                   ____________

     JOHN MARSHALL HARLAN AND CAROLE V. HARLAN, Appellants

                                           V.

                NANCY HOLMES AND DON HOLMES, Appellees


                      On Appeal from the 269th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-23597


                     MEMORANDUM                    OPINION

      This appeal is from a judgment signed May 20, 2011. No clerk’s record has been
filed. The clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.

      On December 29, 2011, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.




                                           2